 



Exhibit 10.28

LA QUINTA CORPORATION
INDEMNITY AGREEMENT
(Directors and Officers)

     This Indemnity Agreement (the “Agreement”) is made as of ___by and between
LA QUINTA CORPORATION, a Delaware corporation and its subsidiaries (the
“Company”), and ___(the “Indemnitee”), a director and/or an officer of the
Company.

RECITALS

     A. The Indemnitee is currently serving as a director and/or an officer of
the Company and in such capacity has rendered and will render valuable services
to the Company.

     B. The Company has investigated the availability and sufficiency of
liability insurance and Delaware statutory indemnification provisions to provide
its directors and officers with adequate protection against various legal risks
and potential liabilities to which such individuals are subject due to their
positions with the Company and has concluded that such insurance and statutory
provisions may provide inadequate and unacceptable protection to certain
individuals requested to serve as its directors and officers.

     C. In order to induce and encourage highly experienced and capable persons
such as the Indemnitee to continue to serve as a director and/or an officer of
the Company, the Board of Directors has determined, after due consideration and
investigation of the terms and provisions of this Agreement and the various
other options available to the Company and the Indemnitee in lieu hereof, that
this Agreement is not only reasonable and prudent but necessary to promote and
ensure the best interests of the Company and its stockholders.

AGREEMENT

     NOW, THEREFORE, in consideration of the continued services of the
Indemnitee and in order to induce the Indemnitee to continue to serve as a
director and/or an officer, the Company and the Indemnitee do hereby agree as
follows:

     1. Definitions. As used in this Agreement:

     (a) The term “Proceeding” shall include any threatened, pending or
completed action, suit or proceeding, whether brought in the name of the Company
or otherwise and whether of a civil, criminal or administrative or investigative
nature, by reason of the fact that the Indemnitee is or was a director and/or an
officer of the Company, or is or

 



--------------------------------------------------------------------------------



 



was serving at the request of the Company as a director, officer, employee or
agent of another enterprise, whether or not he/she is serving in such capacity
at the time any liability or expense is incurred for which indemnification or
reimbursement is to be provided under this Agreement.

     (b) The term “Expenses” includes, without limitation, attorneys’ fees,
disbursements, retainers, accounting and witness fees, travel and deposition
costs, expenses of investigations, judicial or administrative proceedings and
appeals, amounts paid in settlement by or on behalf of Indemnitee, and any
expenses of establishing a right to indemnification, pursuant to this Agreement
or otherwise, including reasonable compensation for time spent by the Indemnitee
in connection with the investigation, defense or appeal of a Proceeding or
action for indemnification for which he/she is not otherwise compensated by the
Company or any third party. The term “Expenses” does not include the amount of
judgments, fines, penalties or ERISA excise taxes actually levied against the
Indemnitee.

     2. Agreement to Serve. The Indemnitee agrees to continue to serve as a
director and/or an officer of the Company at the will of the Company for so long
as he/she is duly elected or appointed or until such time as he/she tenders
his/her resignation in writing.

     3. Indemnification in Third Party Actions. The Company shall indemnify the
Indemnitee in accordance with the provisions of this section if the Indemnitee
is a party to or threatened to be made a party to or is otherwise involved in
any Proceeding (other than a Proceeding by or in the name of the Company to
procure a judgment in its favor), by reason of the fact that the Indemnitee is
or was a director and/or an officer of the Company, or is or was serving at the
request of the Company as a director, officer, employee or agent of another
enterprise, against all Expenses, judgments, fines, penalties and ERISA excise
taxes actually and reasonably incurred by the Indemnitee in connection with the
defense or settlement of such a Proceeding, to the fullest extent permitted by
Delaware law; provided that any settlement of a Proceeding be approved in
writing by the Company.

     4. Indemnification in Proceedings By or In the Name of the Company. The
Company shall indemnify the Indemnitee in accordance with the provisions of this
section if the Indemnitee is a party to or threatened to be made a party to or
is otherwise involved in any Proceeding by or in the name of the Company to
procure a judgment in its favor by reason of the fact that Indemnitee was or is
a director and/or an officer of the Company, or is or was serving at the request
of the Company as a director, officer, employee or agent of another enterprise,
against all Expenses actually and reasonably incurred by the Indemnitee in
connection with the defense or settlement of such a Proceeding, to the fullest
extent permitted by Delaware law.

     5. Conclusive Presumption Regarding Standards of Conduct. The Indemnitee
shall be conclusively presumed to have met the relevant standards of conduct, as
defined by Delaware law, for indemnification pursuant to this Agreement,

Page - 2



--------------------------------------------------------------------------------



 



unless a determination is made that the Indemnitee has not met such standards
(i) by the Board of Directors by a majority vote of a quorum thereof consisting
of directors who were not parties to the Proceeding due to which a claim is made
under this Agreement, (ii) by the stockholders of the Company by majority vote,
or (iii) in a written opinion by independent legal counsel, selection of whom
has been approved by the Indemnitee in writing.

     6. Indemnification of Expenses of Successful Party. Notwithstanding any
other provision of this Agreement, to the extent that the Indemnitee has been
successful in defense of any Proceeding or in defense of any claim, issue or
matter therein, on the merits or otherwise, including the dismissal of a
Proceeding without prejudice, the Indemnitee shall be indemnified against all
Expenses incurred in connection therewith to the fullest extent permitted by
Delaware law.

     7. Advances of Expenses. The Expenses incurred by the Indemnitee in any
Proceeding shall be paid promptly by the Company in advance of the final
disposition of the Proceeding at the written request of the Indemnitee to the
fullest extent permitted by Delaware law; provided that as long as Delaware law
requires such an undertaking, the Indemnitee shall undertake in writing to repay
any advances to the extent that it is ultimately determined that the Indemnitee
is not entitled to indemnification.

     8. Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for a portion of
the Expenses, judgments, fines, penalties or ERISA excise taxes actually and
reasonably incurred by him/her in the investigation, defense, appeal or
settlement of any Proceeding but not, however, for the total amount of his/her
Expenses, the Company shall nevertheless indemnify the Indemnitee for the
portion of Expenses, judgments, fines, penalties or ERISA excise taxes to which
the Indemnitee is entitled.

     9. Indemnification Procedure; Determination or Right to Indemnification.

     (a) Promptly after receipt by the Indemnitee of notice of the commencement
of any Proceeding, the Indemnitee shall, if a claim in respect thereof is to be
made against the Company under this Agreement, notify the Company of the
commencement thereof in writing. The omission to so notify the Company will not
relieve it from any liability which it may have to the Indemnitee otherwise than
under this Agreement.

     (b) If a claim for indemnification or advances under this Agreement is not
paid by the Company within 30 days of receipt of written notice, the rights
provided by this Agreement shall be enforceable by the Indemnitee in any court
of competent jurisdiction. The burden of proving by clear and convincing
evidence that indemnification or advances are not appropriate shall be on the
Company. Neither the failure of the directors or stockholders of the Company or
its independent legal counsel to have made a determination prior to the
commencement of such action that indemnification or

Page - 3



--------------------------------------------------------------------------------



 



advances are proper in the circumstances because the Indemnitee has met the
applicable standard of conduct, nor an actual determination by the directors or
stockholders of the Company or independent legal counsel that the Indemnitee has
not met the applicable standard of conduct, shall be a defense to the action or
create a presumption that the Indemnitee has not met the applicable standard of
conduct.

     (c) The Indemnitee’s Expenses incurred in connection with any Proceeding
concerning his/her right to indemnification or advances in whole or in part
pursuant to this Agreement shall also be indemnified by the Company regardless
of the outcome of such a proceeding, unless a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee in the
proceeding was not made in good faith or was frivolous.

     (d) With respect to any Proceeding for which indemnification is requested,
the Company will be entitled to participate therein at its own expense and,
except as otherwise provided below, to the extent that it may wish, the Company
may assume the defense thereof, with counsel satisfactory to the Indemnitee.
After notice from the Company to the Indemnitee of its election to assume the
defense of a Proceeding, the Company will not be liable to the Indemnitee under
this Agreement for any Expenses subsequently incurred by the Indemnitee in
connection with the defense thereof, other than as provided below. The Company
shall not settle any Proceeding in any manner, which would impose any penalty or
limitation on the Indemnitee without the Indemnitee’s written consent. The
Indemnitee shall have the right to employ his/her counsel in any Proceeding but
the fees and expenses of such counsel incurred after notice from the Company of
its assumption of the defense of the Proceeding shall be at the expense of the
Indemnitee, unless (i) the employment of counsel by the Indemnitee has been
authorized by the Company, (ii) the Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Company and the Indemnitee
in the conduct of the defense of a Proceeding, or (iii) the Company shall not in
fact have employed counsel to assume the defense of a Proceeding, in each of
which cases the fees and expenses of the Indemnitee’s counsel shall be advanced
by the Company. The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which the Indemnitee
has made the conclusion that there may be a conflict of interest between the
Company and the Indemnitee.

     10. Limitations on Indemnification. No payments pursuant to this Agreement
shall be made by the Company:

     (a) To indemnify or advance funds to the Indemnitee for expenses with
respect to proceedings initiated or brought voluntarily by the Indemnitee and
not by way of defense, except with respect to proceedings brought to establish
or enforce a right to indemnification under this Agreement or any other statute
or law or otherwise as required under Delaware law, but such indemnification or
advancement of expenses may be provided by the Company in specific cases if the
Board of Directors finds it to be appropriate;

Page - 4



--------------------------------------------------------------------------------



 



     (b) To indemnify the Indemnitee for any Expenses, judgments, fines,
penalties or ERISA excise taxes sustained in any Proceeding for which payment is
actually made to the Indemnitee under a valid and collectible insurance policy,
except in respect of any excess beyond the amount of payment under such
insurance;

     (c) To indemnify the Indemnitee for any Expenses, judgments, fines or
penalties sustained in any Proceeding for an accounting of profits made from the
purchase or sale by the Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, the rules
and regulations promulgated thereunder and amendments thereto or similar
provisions of any federal, state or local statutory law;

     (d) To indemnify the Indemnitee for any Expenses, judgments, fines,
penalties or ERISA excise taxes resulting from the Indemnitee’s conduct which is
finally adjudged to have been willful misconduct, knowing fraud or deliberate
dishonesty; or

     (e) If a court of competent jurisdiction finally determines that any
indemnification hereunder is unlawful.

     11. Maintenance of Liability Insurance.

     (a) The Company hereby covenants and agrees that, as long as the Indemnitee
continues to serve as a director and/or an officer of the Company and thereafter
as long as the Indemnitee may be subject to any possible Proceeding, the
Company, subject to subsection (c), shall promptly obtain and maintain in full
force and effect directors’ and officers’ liability insurance (“D&O Insurance”)
in reasonable amounts from established and reputable insurers.

     (b) In all D&O Insurance policies, the Indemnitee shall be named as an
insured in such a manner as to provide the Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company’s
directors and officers.

     (c) Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain D&O Insurance if the Company determines in good faith that
such insurance is not reasonably available, the premium costs for such insurance
are disproportionate to the amount of coverage provided, the coverage provided
by such insurance is so limited by exclusions that it provides an insufficient
benefit, or the Indemnitee is covered by similar insurance maintained by a
subsidiary of the Company.

     12. Indemnification Hereunder Not Exclusive. The indemnification provided
by this Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may be entitled under the Certificate of Incorporation, Bylaws, any
agreement, vote of stockholders or disinterested directors, provision of
Delaware law, or otherwise, both as to action in his/her official capacity and
as to action in another capacity on behalf of the Company while holding such
office.

Page - 5



--------------------------------------------------------------------------------



 



     13. Successors and Assigns. This Agreement shall be binding upon, and shall
enure to the benefit of the Indemnitee and his/her heirs, personal
representatives and assigns, and the Company and its successors and assigns.

     14. Separability. Each provision of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof. To the extent required, any provision of this
Agreement may be modified by a court of competent jurisdiction to preserve its
validity and to provide the Indemnitee with the broadest possible
indemnification permitted under Delaware law.

     15. Savings Clause. If this Agreement or any provision hereof is
invalidated on any ground by any court of competent jurisdiction, the Company
shall nevertheless indemnify the Indemnitee as to any Expenses, judgments,
fines, penalties or ERISA exercise taxes incurred with respect to any Proceeding
to the full extent permitted by any applicable provision of this Agreement that
has not been invalidated or by any other applicable provision of Delaware law.

     16. Interpretation, Governing Law. This Agreement shall be construed as a
whole and in accordance with its fair meaning. Headings are for convenience only
and shall not be used in construing meaning. This Agreement shall be governed
and interpreted in accordance with the laws of the State of Delaware.

     17. Amendments. No amendment, waiver, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
the party against whom enforcement is sought. The indemnification rights
afforded to the Indemnitee hereby are contract rights and may not be diminished,
eliminated or otherwise affected by amendments to the Certificate of
Incorporation, Bylaws or by other agreements, including D&O Insurance policies.

     18. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
party and delivered to the other.

     19. Notices. Any notice required to be given under this Agreement shall be
directed to La Quinta Corporation at 909 Hidden Ridge, Suite 600, Irving, TX,
75038, Attention: Secretary and to Indemnitee at La Quinta Corporation, 909
Hidden Ridge, Suite 600, Irving, TX. 75038 or to such other address as either
shall designate in writing.

     IN WITNESS WHEREOF the parties have executed this Indemnity Agreement as of
the date first written above.

Page - 6



--------------------------------------------------------------------------------



 



                 

--------------------------------------------------------------------------------

    Name:
 
                LA QUINTA CORPORATION
 
           

  By:        

     

--------------------------------------------------------------------------------

   

      Name:    

      Title:    

Page - 7